Citation Nr: 0814209	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-15 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).
 
2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in January 2008; a 
transcript is of record.

The issue of service connection for PTSD is herein REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required by the appellant.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the veteran withdrew his appeal of the denial of service 
connection for tinnitus, in a January 2008 written statement.

2.  Prior to the promulgation of a decision in the appeal, 
the veteran withdrew his appeal of the denial of service 
connection for bilateral hearing loss, in a January 2008 
written statement.

3.  At the January 2008 hearing, prior to the promulgation of 
a decision in the appeal, the veteran advised the Board, on 
the record, that he wished to withdraw his appeal of the 
denial of service connection for asthma.

CONCLUSION OF LAW

1.  Because the veteran has withdrawn his appeal relating to 
the issue of service connection for tinnitus, the Board does 
not have jurisdiction to consider that claim.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2007).

2.  Because the veteran has withdrawn his appeal relating to 
the issue of service connection for bilateral hearing loss, 
the Board does not have jurisdiction to consider that claim.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 20.202, 20.204.

3.  Because the veteran has withdrawn his appeal relating to 
the issue of service connection for asthma, the Board does 
not have jurisdiction to consider that claim.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.101, 20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

By a January 2005 rating decision, the RO denied the 
veteran's claim for service connection for tinnitus, 
bilateral hearing loss, and asthma.  The veteran filed a 
notice of disagreement as to that determination, a statement 
of the case was issued in March 2006, and he perfected his 
appeal by filing a VA Form 9 in May 2006.

In a January 2008 written statement, the veteran withdrew his 
appeal for service connection for tinnitus and bilateral 
hearing loss.  At his January 2008 hearing before the 
undersigned, the veteran indicated that he wished to withdraw 
the appeal for service connection for asthma.  This statement 
constitutes an verbal withdrawal of the substantive appeal 
with regard to that matter, and has now been reduced to 
writing in the hearing transcript.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration on these issues.  Thus, the Board 
does not have jurisdiction to review them, and they must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for service connection for tinnitus is dismissed.

The appeal for service connection for bilateral hearing loss 
is dismissed.

The appeal for service connection for asthma is dismissed.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

J.J.M., Ph.D., wrote in May 2004 that he had treated the 
veteran for six to eight months, and that the veteran was 
referred to him for emotional and behavioral difficulties due 
to previously diagnosed adult attention-deficit disorder and 
obsessive-compulsive disorder.  Dr. M indicated that a 
difficult job situation and relationship problems had 
resulted in the veteran having some anxiety and moderate 
depression.  The veteran had described several experiences 
from Vietnam, signs and symptoms which made Dr. M believe 
that he had combat-related PTSD which apparently went 
untreated.  Dr. M opined that some of the signs and symptoms 
of PTSD had reoccurred in the past year due to the war in 
Iraq, suggesting that the veteran "may still be PTSD."

The veteran had a VA examination in October 2006, and the 
examining psychologist had the opportunity to review the 
veteran's claims file.  She opined that the veteran 
demonstrated symptoms of anxiety which did not qualify for 
PTSD, in that he was not able to recount highly traumatic 
incidents meeting the DSM criteria for PTSD.  In this regard, 
the examiner reported that the veteran said he had not 
directly experienced any severe combat trauma, although 
mortars came into his installation about every other day and 
he saw wounded men in the distance, including a man who had 
an arm blown off.  The examiner did not feel that the veteran 
had the full complement of PTSD symptoms.  She diagnosed the 
veteran with generalized anxiety disorder and alcoholism (in 
partial remission), and said "[h]e likely has had a chronic 
anxiety, which was exacerbated when he [went] to Vietnam."

At his Travel Board hearing before the undersigned, the 
veteran submitted a January 2008 statement in which he 
described an incident which he said took place during the 
1968 Tet Offensive, which he had not previously reported to 
any treating or examining providers or to VA.  He also 
testified about that incident at the hearing.  The veteran 
said he was driving a three-quarter-ton truck heading towards 
the Phu Lam Signal Battalion on a road crowded with 
Vietnamese civilians, carts, and oxen.  Sgt. L.J.H., and 
another soldier named G.S. were passengers in the truck, and 
due to a mortar attack they felt they were in danger and were 
in a hurry to reach their destination.  The people on the 
road were not making an effort to let the truck pass despite 
the veteran's using the horn, and therefore Sgt. H ordered 
the veteran to drive through them.  The veteran testified 
that he hit Vietnamese civilians who "flew out of the way" 
and that he does not know whether they were killed.  He 
further testified that, before submitting his January 2008 
statement, the only person with whom he had discussed the 
incident was his older sister, E.M.S., because it was so 
traumatic and stressful.  The veteran also testified that no 
report of the incident was made, and that Sgt. H said to 
"keep it quiet."  

Because the veteran has provided new stressor information to 
the Board, it will be necessary to attempt verification or 
corroboration for the record.  In addition, a new psychiatric 
examination may be necessary to determine whether any new 
stressor information can support a diagnosis of PTSD.

Accordingly, the case is REMANDED for the following action:

1.	The RO should ask the veteran for as much 
information that he can provide regarding 
the stressor discussed above, including a 
date or approximate date, and statements 
from other individuals regarding the 
stressor.  He should be informed that VA 
will assist him in attempting to contact 
Sgt. H and Mr. S in order to verify the 
stressor, if he can provide sufficient 
identifying information.  If the veteran 
can locate them on his own, he should 
submit statements from one or both.  He 
should also be asked to submit a statement 
from his older sister, Ms. S, as to when he 
told her of the incident, and what he 
related at the time.

2.	If the recently described incident, above, 
can be corroborated, either by further 
information from the veteran or by 
additional research by the RO, the veteran 
should be scheduled for another psychiatric 
examination.  All indicated tests and 
studies, including psychological 
examination/testing, if necessary, are to 
be performed.  The claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report.

a.	Advise the examiner that only those 
events which have been verified by the 
RO may be considered for the purpose 
of determining whether an in-service 
stressor has resulted in current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the veteran is found to have PTSD, 
the examiner is requested to identify 
the diagnostic criteria, including the 
specific stressor(s) supporting the 
diagnosis.

b.	Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.) of the American Psychiatric 
Association (DSM-IV).  The examiner 
should review the findings in the 
October 2006 examination report and 
reconcile any contradictory evidence 
regarding the etiology of any 
diagnosed psychiatric disorder.

c.	If the examiner concludes that the 
veteran has a diagnosis of PTSD, the 
examiner should specifically address 
whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 
50 percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that the PTSD is a result of one or 
more in-service stressors verified by 
the RO.

d.	If the veteran has a psychiatric 
disorder other than PTSD, the examiner 
should opine as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that the diagnosed 
psychiatric disorder was incurred in 
service or, if it pre-existed service, 
was aggravated therein.

e.	Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

f.	Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

g.	If any of the above questions cannot 
be answered on a medical or scientific 
basis without invoking processes 
relating to guesswork or judgment 
based upon mere conjecture, the 
examiner should clearly and 
specifically so specify in the 
examination report, with an 
explanation as to why this is so.

3.	After completing the requested action, and 
any additional notification and/or 
development deemed warranted, re-adjudicate 
the claim by evaluating all evidence 
obtained after the last SSOC was issued.  
If the benefit sought on appeal remains 
denied, furnish the veteran an appropriate 
SSOC and allow him a reasonable period of 
time to respond.  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including the 
VCAA and any other applicable legal 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


